Citation Nr: 1516022	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from February 1959 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled for an April 2015 hearing before the Board, but March 2015 correspondence from his wife indicated that he would be unable to attend the hearing because he was recovering from a stroke.  The Veteran did not request that the hearing be rescheduled.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran seeks service connection for hearing loss that he contends was caused by in-service noise exposure.  He asserts that his hearing loss began in service.  The DD Form 214 confirms that the Veteran's military occupational specialty (MOS) was armor crewman.  He earned a Pistol Bar and was designated a First Class Gunner.  

A September 1958 enlistment examination reflects that the Veteran was given a whispered voice test and passed with 15/15.  His occupation was listed as "laborer."

Service treatment records (STRs) show that the Veteran was admitted to the hospital on April 8, 1959.  He complained of a bilateral ear ache for three days with some loss of hearing, and denied any previous trouble with his ears.  There was cerumen in both canals, and the right tympanic membrane was red.  The diagnosis was otitis media.  The Veteran was discharged three days later.  The discharge summary notes that upon admission both canals were "violently injected and extending onto the drum down the handle of the malleus."
 
The Veteran's ears were clear upon follow-up two weeks later with an ENT doctor.  

The Veteran's hearing was not evaluated upon re-enlistment in October 1961.  His occupation was listed as "textile worker" on the accompanying medical history report.  In April 1962, he was treated for "acute external otitis past three days."  He was treated for right external otitis in November 1963.

A September 1964 separation examination contains a normal clinical evaluation of the ears.  The Veteran reported ear problems on the accompanying medical history report.  Audiological testing revealed the following pure tone thresholds (converted), in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
20
LEFT
20
15
20
--
35

The clinician noted recurrent draining ear infection and some bilateral high frequency hearing loss.  He referred the Veteran to an ENT doctor, who cleared him for separation.

An April 2003 private audiogram establishes bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014).  

The Veteran submitted to a VA examination in October 2009.  He reported a history of military noise exposure while serving as a tank commander for 3 years without the use of ear protection.  He also noted post-service occupational noise exposure while working with textiles for 25 years, with ear protection worn in the later years.  He denied any recreational noise exposure.  The examiner reviewed the claims file.  He found that the etiology of the Veteran's current bilateral hearing loss could not be determined without resorting to speculation because a whispered test had been conducted upon entrance to service in September 1958.

Although the examiner provided a reason why an opinion could not be provided, the Board finds this opinion to be inadequate.  Specifically, the examiner failed to convert the results of the separation audiogram from ASA to ISO units.  Thus, another examination and opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an examiner with expertise in audiological impairments.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner should indicate whether any currently diagnosed hearing loss is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's in-service noise exposure, or whether a sensorineural hearing loss was exhibited within the first post-service year.  

The examiner must take into consideration the September 1964 separation audiogram, making necessary conversions from ASA to ISO units.  The examiner must also consider the Veteran's statements regarding post-service occupational/recreational noise exposure, and his statements regarding the incurrence of hearing loss and continuity of symptomatology.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

